Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147412 & (64)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant/                                                                                      Justices
            Cross-Appellee,
  v                                                                 SC: 147412
                                                                    COA: 310193
                                                                    Livingston CC: 00-011454-FC
  SANDY RUSSELL GLOVER a/k/a
  SANDY RUSSEL GLOVER a/k/a
  SANDY ALEXANDER GLOVER,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered and, it appearing to this Court that the case of People v Johnson
  (Docket No. 145477) is pending on appeal before this Court and that the decision in that
  case may resolve an issue raised in the present applications for leave to appeal, we
  ORDER that the applications be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2013
         p0911
                                                                               Clerk